DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response Applicants’ communication of June 23, 2021. Amendments to claims 1 and 8 and cancellation of claims 17-19, 21-24, and 28 have been entered. Claims 1, 3-5, 7-10, and 14 are pending and have been examined. The rejections and response to arguments are stated below. 
Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3-5, 7-10, and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory Subject matter. 
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) implementing a variable annuity account with a risk protection feature, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 
Analysis
Step 1: In the instant case, claim 1 is directed to a system. 
	Step 2A – Prong one: The limitations of “A computer system comprising: 
a contract issuance server including a processing module, an allocation module, and an issuance module, the processing module containing software program instructions which, when executed, cause the processing module to: 
generate at least a first display for at least one output device including an account holder input field and a funding amount input field; 
receive, by at least one input device, account holder data input of the identity of the account holder for a variable annuity account and funding amount data input corresponding to an amount to be invested for the account holder in the variable annuity account; 
responsive to receipt of the identity data and the funding amount data, generate at least a second display for the at least one output device including a predetermined selection of virtual buttons, each of the predetermined selection of virtual buttons depicting a different stock/bond allocation for election by the account holder; 
receive data input corresponding to actuation by the account holder of one of the predetermined selection of virtual buttons corresponding to a selected stock/bond allocation ratio for the variable annuity account; 
responsive to receipt of the selected stock/bond allocation virtual button actuation, generate at least a third display for the at least one output device including a first virtual button for electing a risk protection feature for the variable annuity account and a second virtual button for not electing the risk protection feature; 
receive, by the at least one input device, data input corresponding to actuation of one of the first and second virtual buttons indicative of whether the account holder has elected the risk protection feature for the variable annuity account; 
allocation module and the processing module of the contract issuance server contain software program instructions which, when executed: 
generate data indicative of the variable annuity account for the account holder, responsive to receipt of the account holder data, the funding amount data, the selected stock/bond allocation ratio virtual button actuation, and the risk protection feature virtual button actuation; 
determine an initial risk protection amount of the funding amount to be allocated to a risk protection fund sub-account of the variable annuity account, based upon the funding amount data, and the selected stock/bond allocation ratio, 
determine an initial stock amount to be invested in a stock investment fund sub-account, and an initial bond amount to be invested in a bond investment fund sub-account, based on the selected stock/bond allocation ratio elected by the account holder, and a remaining amount of the funding amount; 
allocate a portion of the funding amount equal to the initial stock amount, to the stock investment fund sub-account, the stock investment fund sub-account including at least one equity or equity index asset; 
allocate a portion of the funding amount equal to the initial bond amount, to the bond investment fund sub-account; 
allocate a portion of the funding amount equal to the initial risk protection amount, to the risk protection fund sub-account to produce allocation data, the risk protection fund sub-account including a hedging component, the hedging component selected to negatively correlate in value changes with the at least one equity and/or equity index asset in the stock investment fund sub- account, wherein the hedging component comprises at least 20% of the value of the risk 
generate at least a fourth display for the at least one output device for summarizing a fund allocation for the account holder, the fourth display depicting: 
a first amount corresponding to funds allocated to equities, 
a second amount corresponding to funds allocated to fixed income, 
responsive to receipt of the election of the risk protection feature, a third amount corresponding to funds allocated to liquidity protection, and 
a virtual button actuatable to confirm the fund allocation for the account holder; and 
wherein the issuance module and the processing module of the contract issuance server contain software program instructions which, when executed: 
responsive to receipt of data input indicative of actuation of the virtual button to confirm the fund allocation: 
store the allocation data in a data storage device; and 
issue a variable annuity contract to the account holder; and 
a fund balancing server including a processing module, and hedging module, and a hedging transaction order generator, the fund balancing server communicatively {00272618;v2}5Application No. 12/967,786coupled to the contract issuance server and containing software program instructions which, when executed, cause the fund balancing server to: 
determine a hedging objective according to a Monte Carlo simulation model executed on the fund balancing server, 
wherein the hedging objective is matched to a target delta based on total asset value/index level per unit of synthetic liability, to be achieved by acquisition of derivatives that match the target delta, in the hedging component of the risk protection fund, and 
wherein the synthetic liability value corresponds to an estimated liability value assigned to the issuer under guarantees issued in a group of variable annuity contracts previously issued by said issuer; 
generate, in response to said determined hedging objective, orders which cause trades to be executed on behalf of an issuer of the variable annuity contract to cause the hedging component of the risk protection sub-account to negatively correlate in value with the at least one equity and/or equity index asset in the stock investment fund sub-account; and 
continuously monitor, by the processing module and the hedging module of the fund balancing server, the values of the stock investment {00272618;v2}6Application No. 12/967,786fund sub-account, the bond investment fund sub-account, and the risk protection sub-account, and, 
responsive to a detected an increase in values of one or both of the stock investment fund sub-account and the bond investment fund sub-account and a corresponding decrease in a value of the risk protection sub-account to substantially zero, automatically resetting the risk protection sub-account by: 
reallocating, by the processing module and the hedging module of the fund balancing server, funds from the stock investment fund sub-account and the bond investment fund sub-account to the risk protection sub-account based on the stock/bond allocation ratio previously elected by the account holder so that the value of the risk protection fund sub-account is equal to a value of the combination of the reset stock amount and the reset bond amount, wherein the hedging component comprises at least 20% of the value of the risk protection fund sub-account; and 
generating, by the processing module, the hedging module, and the hedging transaction order generator of the fund balancing server, orders which cause additional trades to be executed on behalf of the issuer of the variable annuity contract to cause the hedging component of the risk protection sub-account to negatively correlate in value with the at least one equity or equity index asset in the stock investment fund sub-account” as drafted, when considered collectively as an ordered combination without the italicized portions, is a system performing an underlying process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts. That is, other than, a computer system comprising two servers (the contract issuance server and the fund balancing server), nothing in the claim precludes the steps from being performed as a method of organizing human activity. In addition, the functions of those two servers may be combined in a single computer or computer system. The modules and the order generator are broadly interpreted to correspond to generic software programs suitably programmed for implementing certain steps of the underlying method. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic features in graphical user interface (GUI) display. Accordingly, claim 1 recites an abstract idea. 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites two main additional elements - two servers to perform all the steps. A plain reading of Figures 1-3 and 10-11 and associated description in pages 8-12 and 26 of Applicants’ specification reveals that the two servers (the contract issuance server and the fund balancing server including the hedging transaction order generator) may be conventional in terms of its hardware aspects. Also Applicant’s disclosure in page 26 “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it abundantly clear that there is nothing unconventional about the arrangement of the contract issuance server and the fund balancing server to perform the claimed functions. The modules and the order generator are broadly interpreted to correspond to generic software programs suitably programmed for implementing certain steps of the underlying method. In addition, the limitations in the claim further recite displays, with virtual actuatable buttons/features used to perform certain steps of the underlying process. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons, suitably programmed, for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to execute an abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The servers in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the main additional elements of using two servers to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using a generic computer component. The two servers may be combined in a single computer or computer system. The Applicant’s disclosure in page 26 “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it abundantly clear that there is nothing unconventional about the arrangement of the contract issuance server and the fund balancing server to perform the claimed functions. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
	Dependent claims 3-5, 7-10, and 14, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claims 3-5, and 7, the steps “wherein the hedging component includes one or more put spreads, wherein the hedging component includes one or more put spreads including at least one equity index put, wherein a long side of the put spread is at a strike price of 90% of an index value of the at least one equity index and a short side of the put spread is at a strike price of 70% of the index value of the at least one equity index; wherein 30% of the risk protection fund sub-account is allocated to the hedging component” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as hedging because these limitations describe the different aspects of hedging. 
In claims 8-10 the steps of “wherein the fund balancing server further contains software program instructions which, when executed, cause the fund balancing server to: recalculate, on a daily time interval, the synthetic {00272618;v2}liability and match to the target delta to cause rollover of said derivatives and re-balance to 50-50 allocation ratio between (a) the stock investment fund sub-account and bond investment fund sub-account, and (b) the risk protection fund sub-account, thereby providing for a fair net asset value among account holders who make investments in the risk protection fund at different times, wherein said re-balancing is performed quarterly, wherein said re-balancing is performed monthly” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as hedging because these limitations describe the intermediate steps in the process of hedging and commercial interactions including fulfilling agreements in the form of contracts.  
In claim 14 the step of “wherein the risk protection fund sub-account also includes an equity component, a fixed income component and a U.S. treasuries component” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as hedging because these limitations describe the data/information used in the process of hedging and fulfilling agreements in the form of contracts.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments 

4.	In response to Applicants arguments on pages 13-24 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and not all the details of the rejection are repeated here. 	Response to Item A: The Applicants argue that the present Claims are Patent Eligible because they recite a combination of two computing systems whose hardware and software components, along with the integrated functionality and ordered combination of components and their operations …. implement a technical solution in which computer systems provide data processing for variable annuity accounts with a highly specific and novel software-based operation, interaction, and integration of a risk protection subaccount, whose value(s) the claimed computer system monitors, detects, allocates, reallocates, and maintains”  
A plain reading of Applicant’s specification including Figures 2-4 and pages 8-12 reveals that the contract issuance server computer 104 and the fund balancing server computer 110 may be conventional in terms of its hardware aspects. In addition, page 26 of the specification discloses “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system”. Hence, by Applicant’s own admission, there is nothing unconventional about the arrangement and functioning of the two server computers as a single computer. As discussed in the rejection, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components” (See Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6–7. (Fed. Cir. June 27, 2016)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, applicant’s arguments are not persuasive. 
Response to Item B: The Applicants argue on pages 27-18 that the present claims include limitations such as 
“continuously monitoring …. [specific sub-accounts]”, responsive to detecting an increase in values of [specific sub-accounts] …. a corresponding decrease in a value of [specific sub-account] to substantially zero, automatically resetting …” wherein the “automatic reset” or “automatic adjustment” by the claimed system is further described with precision “by …reallocating based on the stock/bond allocation ratio previously elected by the account holder ….and generating orders which cause additional trades to be executed on behalf of the issuer …. to negatively correlate in value”. 
However, as explained in the rejection, when these steps are considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts. In addition, the functions of those two servers may be combined in a single computer or computer system. The processing module, the hedging module, and the hedging transaction order generator are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. The Applicants are using generic computer components to apply the abstract idea. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Therefore, the Applicants’ arguments are not persuasive. 
Response to Items C - E are addressed in the following paragraphs. 
In response to Applicants arguments on pages 18-23 of the Applicant’s remarks that the present claims are patent eligible under Step 2A – Prong 2 because they recite a combination of elements that integrates the purported abstract idea into a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-3 and 10-11 and associated description in pages 8-12 of Applicants’ specification reveals that the two servers (the contract issuance server and the fund-balancing server) may be conventional in terms of its hardware aspects. Also Applicant’s disclosure in page 26 “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it abundantly clear that there is nothing in the combination of additional elements that integrates the purported abstract idea into a practical application. In addition, the limitations in the claim further recite displays, with virtual actuatable buttons/features used to perform certain steps of the underlying process. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The servers in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	If the two servers may be combined in a single computer or computer system to perform the claimed functions it is not clear that the intercommunication of data, hardware components, software functionality, simulation, modeling, and computer controlled processes will yield a desired result. Hence, there is nothing that makes the Applicants’ arrangement of servers (long with the hardware and software including simulation, modeling, and computer controlled processes) an improvement to another technology, technical field, or improvements to the functioning of the computer itself.  
	“The particular arrangement, interaction, and communication of{00249950;v1 } 25 multiple computer systems in the present case in claim 1 (e.g., contract issuance server generating multiple particular displays including a risk protection feature virtual button and determining allocations, a fund balancing server including a processing module, and hedging module, and hedging transaction order generator configured to determine a hedging objective according to a Monte Carlo simulation model, wherein the hedging objective is matched to a target delta based on total asset value/index level per unit of synthetic liability, to be achieved by acquisition of derivatives that match the target delta, in the hedging component of the risk protection fund, … wherein the synthetic liability value corresponds to an estimated liability value assigned to the issuer under guarantees issued in a group of variable annuity contracts previously issued by said issuer…generate orders, and for reallocating funds and generating, by the transaction order generator, orders which cause trades to be executed) … to manage a variable annuity account having a risk protection fund sub-account including a hedging component” (emphasis added) may, at best, be considered an improvement in the abstract idea of implementing a variable annuity account with a risk protection feature, using computer servers in their ordinary capacity. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The fact that a single computer or computer system is capable of performing the steps of the claim makes it clear that there is nothing in the combination of a connection in a financial data center between a system for administering variable annuity accounts and a system for generating hedging transaction orders that integrates the purported abstract idea into a practical application. In addition, the types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons, suitably programmed, for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 	 
	 Response to Items F and G are addressed in the following paragraphs. 
The additional features and limitations in dependent claim 8 do nothing to cure the deficiencies in the parent claim. As discussed in the rejection, the features in claim 8 such as “wherein the fund balancing server further contains software program instructions which, when executed, cause the fund balancing server to: recalculate, on a daily time interval, the synthetic {00272618;v2}liability and match to the target delta to cause rollover of said derivatives and re-balance to 50-50 allocation ratio between (a) the stock investment fund sub-account and bond investment fund sub-account, and (b) the risk protection fund sub-account, thereby providing for a fair net asset value among account holders who make investments in the risk protection fund at different times” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as hedging because these limitations describe the intermediate steps in the process of hedging and commercial interactions including fulfilling agreements in the form of contracts. These features may be characterized as an improvement in the abstract idea of implementing a variable annuity account with a risk protection feature, using computer servers in their ordinary capacity. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 	 
	In summary, the claims are directed to an overall abstract idea of implementing a variable annuity account with a risk protection feature. Integration and centralizing both the variable annuity product and the hedging product into a single product is a business solution to a problem rooted in abstract idea. The Applicants are simply applying the abstract idea, using computers as tools in their ordinary capacity. The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The elements of the Applicant’s process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. In addition, the claimed sequence of steps comprises only "steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. For these reasons and those stated in the rejections, the claims are not Patent-Eligible under 2019 PEG. The Examiner, in this Office action, has addressed all of the Applicants’ arguments.  
For these reasons and those stated in the rejections above, rejection of claims under 35 USC § 101 is maintained by the Examiner. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Huang et al. (US Patent 10,453,140 B2) discloses a computerized method and system for allocating assets among a plurality of financial products for an investor portfolio includes calculating a solution space of financial vehicle combinations by assigning allocations to each financial vehicle in each financial vehicle combination and generating a set of simulations, for each of the vehicle combinations, of a value of the financial vehicle combination. The computerized method and system further includes receiving investor-specific information, the investor-specific information including a retirement objective. The method and system further includes selecting a set of financial vehicle combinations within the solution space based on the received investor-specific information; and allocating assets among the plurality of financial products based on the set of selected financial vehicle combinations and received investor-specific information. 
	 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

June 25, 2021